Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 7-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2018/0113502A1 to Raja et al.

As to claim 1, Raja discloses a processor comprising: a first plurality of intellectual property (IP) circuits to execute operations [Engines A-N: FIGS. 2A & 2B]; and a second plurality of integrated voltage regulators [LDOs in 260A-260N: FIGS. 2A & 2B], wherein the second plurality of integrated voltage regulators are oversubscribed with respect to the first plurality of IP circuits [there are more LDOs than Engines: FIGS. 2A & 2B]. 

As to claim 2, Raja discloses a fuse storage to store configuration information regarding the second plurality of integrated voltage regulators, the fuse storage to store a plurality of indicators, each to indicate whether a corresponding one of the second plurality of integrated voltage regulators is to be enabled [a register storage to store configuration information to indicate enabling voltage regulators: paragraph 0051]. 

As to claim 4, Raja discloses a control circuit to receive the configuration information and disable at least in part one or more of the second plurality of integrated voltage regulators based at least in part thereon [CL_DVFS module enables/disables voltage regulators according to configuration information from register: paragraphs 0051 & 0052]. 

As to claim 5, Raja discloses the processor comprises a first semiconductor die having the first plurality of IP circuits [FIGS. 2A & 2B]. 

As to claim 7, Raja discloses the processor further comprises a second semiconductor die having the second plurality of integrated voltage regulators [off-chip PMIC provides core supply voltages, i.e. comprises the plurality of voltage regulators: paragraphs 0039 & 0047]. 

As to claim 8, Raja discloses each of the second plurality of integrated voltages comprises a low drop out regulator including: a plurality of power gates to receive an input voltage and output a regulated voltage; and a controller to compare a feedback voltage of the regulated voltage to a reference voltage and send gate control signals to the plurality of power gates [an LDO by definition uses power gates to regulate an input voltage into an output voltage using feedback circuitry to a requested voltage: paragraph 0050]. 

As to claim 9, Raja discloses the controller is to receive activity information of at least a first IP circuit of the plurality of IP circuits and control a number of the plurality of power gates to be enabled based at least in part thereon [paragraphs 0043-0044]. 

As to claim 10, Raja discloses a control circuit to receive activity information of at least some of the first plurality of IP circuits and identify one or more of the second plurality of integrated voltage regulators to be disabled based at least in part thereon [paragraphs 0043-0044 & 0051]. 

As to claim 11, Raja discloses each of the first plurality of IP circuits is to couple to more than one of the second plurality of integrated voltage regulators [FIGS. 2A & 2B]. 

As to claim 12, Raja discloses the second plurality of integrated voltage regulators are asymmetrically located with regard to the first plurality of IP circuits [there is no line of symmetry between voltage regulators and the IP circuits: FIGS. 2A & 2B]. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 3, 6 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0113502A1 to Raja et al., in view of U.S. Patent 4675770 to Johansson.

As to claim 3, Raja teaches the limitations of the claim but does not teach that one or more of the plurality of indicators is to indicate that a corresponding one of the second plurality of integrated voltage regulators is to be disabled based at least in part on post-silicon hot spot correlation information.  
Johansson teaches that a plurality of voltage regulators on an integrated circuit are used to provide power to a plurality of subscriber circuits [col. 1, lines 9-26].  Thus, Johansson teaches voltage regulator means similar to that of Raja.  Johansson further teaches one or more of the plurality of indicators is to indicate that a corresponding one of the second plurality of integrated voltage regulators is to be disabled based at least in part on post-silicon hot spot correlation information [one of the plurality of voltage regulators is disabled if it is located near a hot spot correlating to an excessive temperature during operational run-time (i.e. post-silicon): Abstract].
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to employ the temperature-based disabling means as taught by Johansson.  One of ordinary skill in the art would have been motivated to do so to prevent a voltage regulator from over-heating.
It would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references because they are both directed to the problem of providing power to circuits from voltage regulators.  Moreover, the temperature-based disabling means taught by Johansson would improve the flexibility of Raja because it allowed only selected voltage regulators to be disabled.

As to claim 6, Raja discloses the first semiconductor die comprises a plurality of regions each including at least one of the first plurality of IP circuits [regions as illustrated in FIGS. 2A & 2B].  Johansson further teaches when a temperature of a first region exceeds a thermal threshold, one or more of the second plurality of integrated voltage regulators associated with the first region are to be disabled [Abstract]. 

As to claim 13, Raja discloses at least one computer readable storage medium having stored thereon instructions, which if performed by a machine cause the machine to perform a method comprising: causing a first integrated voltage regulator of a plurality of integrated voltage regulators of a processor to provide an operating voltage to a first core of a plurality of cores of the processor [paragraphs 0043-0044 & 0051].  Johansson further teaches in response to determining that a temperature of a first region of the processor including the first core exceeds a temperature threshold, causing a second integrated voltage regulator to provide at least a portion of the operating voltage [col. 2, lines 1-20].  In combination with Raja, Johansson teaches that the operating voltage would be provided to the first core.  It would have been obvious to one of ordinary skill in the art to combine the cited references for the same reasons as for Claim 3 as discussed above.

As to claim 14, Johansson discloses in response to determining that the temperature of the first region exceeds the thermal threshold, accessing a table to identify the second integrated voltage regulator, the table including a plurality of entries each to identify a region of the processor and one or more of the plurality of integrated voltage regulators [a control unit selectively enables and disables voltage regulators: col. 4, lines 18-24].  It would have been obvious to one of ordinary skill in the art that 

As to claim 15, Johansson discloses in response to determining that the temperature of the first region exceeds the temperature threshold, causing the first integrated voltage regulator to be disabled [Abstract]. 

As to claim 16, Johansson discloses in response to determining that the temperature of the first region exceeds the thermal threshold: sending one or more first gate control signals to a first subset of power gates of the first integrated voltage regulator to cause the first subset of power gates of the first integrated voltage regulator to be disabled [gates such as flip-flops receive control signals are used to enable and disable voltage regulators accordingly: col. 3, lines 19-28]; and sending one or more second gate control signals to a second subset of power gates of the first integrated voltage regulator to cause the second subset of power gates of the first integrated voltage regulator to be enabled [gates such as flip-flops receive control signals are used to enable and disable voltage regulators accordingly: col. 3, lines 19-28].  For example, when temperature exceeds a thermal threshold, gate control signals 30, 34, 50, 54 enable and disable voltage regulators], substantially as claimed.

As to claim 17, Johansson discloses in response to determining that the temperature of the first region exceeds a second thermal threshold, the second thermal threshold less than the first thermal threshold, reducing a number of active power gates of the first integrated voltage regulator [only the first voltage regulator in a region need be disabled if doing so can reduce the temperature in the region without disabling other voltage regulators; i.e. different thresholds determine how many voltage regulators need to be disabled: col. 4, lines 25-42]. 

As to claim 18, Raja discloses a system comprising: a processor having a plurality of cores and a plurality of low dropout regulators to power the plurality of cores [paragraphs 0043-0044], wherein a first low dropout regulator of the plurality of low dropout regulators comprises a plurality of power gates, and a system memory [110] coupled to the processor.  Johansson further teaches when a hot spot region is identified within a first core associated with the first low dropout regulator, at least some of the plurality of power gates of the first low dropout regulator are to be disabled [Abstract and col. 3, lines 19-28].  It would have been obvious to one of ordinary skill in the art to combine the cited references for the same reasons as for Claim 3 as discussed above.

As to claim 19, Johansson discloses when an activity level of a first portion of the first core exceeds a threshold, one or more of the plurality of power gates of the first low dropout regulator located in the first portion of the first core are disabled [when the subscriber circuit has an activity level that over-draws the current, voltage regulators may be disabled: Abstract]. 

As to claim 20, Raja discloses a fuse storage to store configuration information regarding the plurality of low dropout regulators, the fuse storage to store a plurality of indicators, each to indicate whether a corresponding one of the plurality of low dropout regulators is to be enabled [a register storage to store configuration information to indicate enabling voltage regulators: paragraph 0051], wherein the plurality of low dropout regulators are oversubscribed with respect to the plurality of cores [there are more LDOs than Engines: FIGS. 2A & 2B].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CHANG whose telephone number is (571)272-3671.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC CHANG/Examiner, Art Unit 2186                                                                                                                                                                                                        


/Paul Yen/Primary Examiner, Art Unit 2186